Citation Nr: 0917466	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  03-08 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a sleep disorder 
secondary to post-traumatic stress disorder.

3.  Entitlement to service connection for joint pain, not to 
include the right hand, to include as being a manifestation 
of an undiagnosed illness or as secondary to post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant had active service from June 1973 to June 1993.  
He has service in the Middle East during Operation Desert 
Shield/Storm.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2000 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The appellant provided testimony 
before a Veterans Law Judge in March 2009; a transcript of 
that hearing was produced and a copy thereof has been 
included in the claims folder for review.  The record 
reflects that the claim has been remanded previously for the 
purpose of obtaining additional evidence and to also cure 
possible procedural deficiencies.  The claim has since been 
returned to the Board for appellate review on the three 
issues listed on the front page of this action.  

The Board notes that the appellant has submitted a claim for 
entitlement to service connection for chronic fatigue 
syndrome (CFS).  This issue has not been developed or 
adjudicated, and as such, it is not now before the Board.  It 
is therefore returned to the RO for action.  

The issues of whether service connection may be granted for 
disabilities affecting multiple joints and for a sleep 
disorder are addressed in the REMAND portion of the decision 
below and they are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The appellant was in Southwest Asia during Operation 
Desert Shield/Storm.  

3.  The base that the appellant was stationed at during 
Operation Desert Shield/Storm was subject to scud missile 
attacks while the appellant was located there.

4.  The appellant has been diagnosed as suffering from PTSD 
and VA officials have suggested that this disorder is related 
to in-service stressors.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, PTSD 
was incurred in or aggravated by the appellant's military 
service.  38 U.S.C.A. §§ 1101, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has petitioned the VA asking that service 
connection be granted for an acquired psychiatric disorder, 
to include PTSD.  He has claimed that while stationed in 
Saudi Arabia during Operation Desert Shield/Storm, his unit 
was subject to scud missile attacks.  He also avers that 
during this time, he nearly shot and killed his commanding 
officer, and he was subjected to an attack helicopter that 
nearly shot at him.  He contends that he still suffers from 
flashbacks and nightmares of those incidents, along with 
others, and experiences depression and anxiety.  As such, he 
asks that VA compensation benefits be assigned for a 
psychiatric disorder he claims should be classified as PTSD.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the Agency of Original Jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant proceeding with this issue given 
the favorable nature of the Board's decision with regard to 
the issue of service connection for PTSD and a sleep 
disorder.

The appellant has contended that while stationed in Saudi 
Arabia, he nearly killed is commanding officer (CO) when his 
CO approached him in the dark and unannounced.  He claims 
that his weapon was ready and he had his CO in his gun site.  
Although he did not shoot his CO, the appellant maintains 
that the still has recurrent thoughts about this incident.  
He further adds that while in Saudi Arabia, he was subjected 
to an attack helicopter flying at him in a hostile manner.  
He has stated that he has dreams about this event and he is 
unable to be around helicopters, or to even hear one, without 
suffering from anxiety and hypervigilance.  Finally, he has 
stated that his unit was stationed near King Khalid Air Base 
during the operation.  This air base was subject to scud 
missile attacks during the time he was assigned there.  This 
last particular item has been verified via independent 
sources.  He further says he was constantly worried that he 
would be killed through the performance of his duties, or he 
would be maimed by enemy fire.  He avers that this fear has 
produced nightmares, flashbacks, and sleep disorder that he 
continues to suffer therefrom.  In summary, the appellant, 
along with his representative, has claimed that all of these 
factors were stressful situations that, in turn, led to the 
development of PTSD, from which the appellant now suffers.

The record reflects that the appellant served in Saudi Arabia 
during Operation Desert Shield/Storm.  His unit was the 101st 
Corps Support Group that was located at Guardian City near 
King Khalid Air Base and Military City.  The Joint Service 
Records Retention Center (JSRRC) has indicated that the 
appellant was stationed at Guardian City when it was 
subjected to seven Iraqi scud missile attacks.  The 
appellant's service records further indicate that the 
appellant did not perform duties that would have subjected 
himself to enemy rifle fire.  His DD Form 214 notes that the 
appellant was issued a National Defense Service Medal with 
Bronze Star, a Southwest Asia Service Medal, and a Saudi 
Kuwait Liberation Medal.  The official records do not show 
that the appellant was awarded a personal or unit valour 
award, such as a Bronze Star Medal for Valor, a Purple Heart 
Medal, or a Presidential Unit Citation.  The record also does 
not show that the appellant fired his personal weapon at the 
enemy such that he might have been awarded a Combat 
Infantryman Badge or a similar award.

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2008), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the appellant presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the appellant's present condition.  Savage 
v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2008).  The United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court, has held that when aggravation of a appellant's 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury, it too shall 
be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 
(1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Eligibility for a PTSD service connection award requires that 
three elements must be present according to VA regulations:

(1)  medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 
4.l25(a);

(2)  credible supporting evidence that 
the claimed inservice stressor actually 
occurred; and

(3)  a link, established by medical 
evidence, between the current symptoms 
and the claimed inservice stressor.

38 C.F.R. § 3.304(f) (2008). See Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).  If the evidence establishes that the 
appellant engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the appellant's service, the 
appellant's lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  See also 38 U.S.C.A. § 
1154(b) (West 2002).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R. § 3.304(t) (2008).

In the case of Cohen, supra, 10 Vet. App. 128 (1997), the 
Court took judicial notice. of the mental health profession's 
adoption of the DSM-IV in May 1994 (first printing) and its 
more liberalizing standards to establish a diagnosis of PTSD, 
specifically, a change from an objective "would evoke. . . 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a subjective standard - 
would a person's exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  Hence, the 
Court noted that a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 140-
41 (1997). .

For the purposes of establishing service connection, a 
stressor is an event experienced by the appellant during 
active service that is outside the range of normal human 
experience and that would be markedly disturbing to almost 
anyone.  Examples of such events are experiencing an 
immediate threat to one's life, or witnessing another person 
being seriously injured or killed.  It is the distressing 
event, rather than the mere presence in a "combat zone" 
that may constitute a valid stressor for the purposes of 
supporting a diagnosis of PTSD.  See Zarycki v. Brown, 6 Vet. 
App. 91, 99 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

Relative to PTSD, if the evidence shows that the appellant 
was engaged in combat with the enemy and the claimed stressor 
was related to combat, no further development for evidence of 
a stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the appellant is, in itself, insufficient.  
Service records must support the assertion that the appellant 
was subjected to a stressor of sufficient gravity to evoke 
the symptoms in almost anyone.  Thus, the existence of a 
recognizable stressor or accumulation of stressors must be 
supported.  It is important that the stressor be described as 
to its nature, severity, and date of occurrence.  Manual M21-
1, Part VI, para. 7 .46( e ),( f) (Dec. 21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the appellant 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  "Where it is determined, through recognized 
military citations or other supportive evidence, that the 
appellant was engaged in combat with the enemy and the 
claimed stressors are related to such combat, the appellant's 
lay testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the appellant's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki, supra; 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d), (f) (2008).

The appellant's principal claimed stressors have nothing to 
do with combat per se.  The stressors are however related to 
the appellant being in a war zone or hostile territory.  The 
stressors do involve the appellant being in an area that 
received scud missile fire.  However, despite the appellant's 
service in a hostile area, he never received awards and 
decorations that would substantiate his combat-related 
assertions.  Nevertheless, the appellant may be deemed to 
have served in a war area if it is shown that the appellant 
was stationed in a location that subjected him to combat-type 
situations.  See Pentecost v. Principi, 16 Vet. App. 124 
(2004).

The appellant has provided testimony with respect to his 
duties and observations while the appellant was stationed in 
Saudi Arabia.  He has further submitted statements from 
individuals who were stationed with him while he was in Saudi 
Arabia.  Also contained in the claims folder is independent 
evidence from the JSRRC that corroborates the appellant's 
assertions that the base he was stationed at was subjected to 
scud missile fire.  

Given the time period during which the appellant was assigned 
to Southwest Asia during Operation Desert Shield/Storm, the 
type of incidents he reported that were stressful, and the 
independent buddy statements that corroborate the appellant's 
assertions, the Board finds this information is sufficient to 
verify that the appellant was exposed to significant, life-
affecting stressors.  See Pentecost v. Principi, 16 Vet. App. 
124 (2002).  After review of the evidence the Board finds 
that service personnel records and the historical information 
concerning the appellant's unit, and similar units, proffered 
by the appellant and his representative, establish that the 
appellant served in a hostile area.  As his stressors are 
consistent with service as an individual stationed in a 
hostile territory, the Board finds no further verification of 
the appellant's stressors are necessary.

During the course of this appeal, the appellant has been 
treated by VA medical providers, and they have concluded that 
he suffers from the symptoms and manifestations of post-
traumatic stress disorder.  They have diagnosed the appellant 
as actually having the disorder and he has undergone 
treatment for this mental disorder.  They have strongly 
implied or insinuated that the appellant's PTSD was and is 
the result of his military service.  

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether the evidence is against the claim, 
in which case service connection must be denied.  38 U.S.C.A. 
§ 5107 (West 2002 & Supp. 2008); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The record presents a valid diagnosis of 
PTSD related to stressful experiences the appellant reported 
he underwent during his service in Saudi Arabia.  
Accordingly, after careful review of all the evidence of 
record, the Board finds that the appellant manifests PTSD 
that is the result of stressors he experienced while in Saudi 
Arabia.  The Board therefore concludes that service 
connection for PTSD is appropriate.


ORDER

Entitlement to service connection for PTSD is granted.  


REMAND

Also on appeal is the appellant's claim for entitlement to 
service connection for a sleep disorder secondary to PTSD or 
to an undiagnosed illness.  As noted above, service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show:



(1)  that a current disability exists and 
(2)  that the current disability was 
either 
        (a)  caused by or 
        (b)  aggravated by a service-
connected disability. 

38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 
216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The appellant has asserted that he suffers from a sleep 
disorder; he attributes the condition to either his PTSD or 
to an undiagnosed illness.  A VA doctor in September 2006, as 
a result of a VA Compensation and Pension Examination, opined 
that the appellant's insomnia and sleep problems were 
probably secondary to the appellant's psychiatric disorder.  
Another VA doctor, in December 2002, concluded that the 
appellant's sleep disorder was a manifestation or symptom of 
his underlying psychiatric disorder.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2008).  Pyramiding, the evaluation of the same 
disability or the same manifestation of a disability under 
different diagnostic codes, is to be avoided when rating a 
appellant's service-connected disabilities.  38 C.F.R. § 4.14 
(2008).  It is possible for an appellant to have separate and 
distinct manifestations from the same injury that would 
permit rating under several diagnostic codes.  However, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

In this instance, based on the opinions provided by two VA 
medical doctors, it is unclear whether the appellant's sleep 
disorder is a separate and distinct disability secondary to 
his PTSD or whether it is a symptom and manifestation 
produced by his PTSD.  Because there has been a lack of 
clarity overall with the claim, the Board believes that this 
issue should be returned to the VA/AMC so that thorough and 
contemporaneous medical examination which takes into account 
the records of prior medical treatment should be accomplished 
so that the disability evaluation will be a fully informed 
one in regards to the appellant's claim.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Such an exam should be performed 
because it may provide additional insight into the 
appellant's claim.

The remaining issue involves entitlement to service 
connection for joint pain, excluding the right hand, to 
include as being a manifestation of an undiagnosed illness or 
as secondary to PTSD.  The appellant has asserted that he 
suffers from joint pain but he has not been consistent with 
his description and location of the joint pain.  Since 2000, 
the appellant has complained about pain in his elbows, knees, 
back, hands, and feet.  Yet, some of these complained of 
"joints" have been service-connected.  That is, he has been 
granted service connection for disabilities of the right 
knee, the lumbar segment of the spine, the thoracic segment 
of the spine, and the right first metacarpal joint.  
Moreover, service connection has been previously denied for 
disabilities classified as bilateral carpal tunnel syndrome 
and the residuals of fractures of both thumbs.  If the 
appellant is claiming pain in his wrists and his thumbs, as 
he has implied during his testimony before the Board, then 
the issue on appeal would be one of "new and material 
evidence" and not service connection.  If he is contending 
that he has pain emanating from a joint that has been 
previously service-connected, then the issue on appeal would 
be one for an increased evaluation and not service 
connection.  Because there is a real lack of clarity in the 
appellant's assertions, which has not been explained or made 
clear by his accredited representative's submissions, the 
Board believes that this remaining issue should be returned 
to the RO/AMC so that the appellant can be queried as to what 
he is really requesting.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO/AMC for the following 
actions:

1.  The RO/AMC should contact the 
appellant and his representative and ask 
for additional information with respect 
to his claim involving "joint pain."  
Specifically, the appellant should 
specify which joints he is asking that 
service connection be granted therefore.  
He should be further informed that he is 
already receiving VA compensation 
benefits for a number of disabilities 
that affect the joints and that if he is 
complaining about the pain produced in 
the those joints, he should be asked 
whether he is asking for an increased 
rating for those service-connected 
disorders.  Alternatively, the appellant 
should be informed as to what joint 
conditions have been previously denied 
service connection and asked whether he 
is requesting to reopen those claims.  
All information obtained from the 
appellant should be included in the 
claims folder.

2.  The RO/AMC should contact the 
appellant and ask that he identify all 
sources of medical treatment received 
since January 2008 for the disabilities 
currently on appeal, and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source 
identified (to include any TRICARE 
records and other medical records).  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO/AMC 
should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2008).

3.  The appellant should be afforded a VA 
examination in order to determine whether 
the appellant now suffers from a separate 
and distinct sleep disorder or whether 
the sleep disability he complains about 
is a manifestation of his PTSD.  The 
claims folder should be provided to the 
examiner for review in conjunction with 
the examination.  If possible, the 
examination should not be performed by an 
individual who has previously examined 
the appellant.  Additionally, the 
examination should be accomplished by a 
medical doctor; i.e., not a nurse 
practitioner, physicians' assistant, 
nurse, doctor of osteopathy, etcetera.

After reviewing the file, and if it is 
concluded that the appellant now suffers 
from a sleep disorder, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
appellant's current disability is a 
separate and distinct sleep condition or 
whether it is a manifestation of his now 
service-connected PTSD.  It would be 
helpful if the examiner would use the 
following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

If the examiner concludes that any found 
sleep disorder is a separate and distinct 
disability and is not a symptom or 
manifestation of the appellant's PTSD, 
the examiner should express an opinion as 
to the etiology of the diagnosed sleep 
disorder.  

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  The RO/AMC should schedule the 
appellant for a VA rheumatology 
examination by the appropriate specialist 
to determine whether the appellant now 
suffers from an unknown disability that 
produces frequent joint pain.  The claims 
folder should be provided to the examiner 
for review in conjunction with the 
examination.  If possible, the 
examination should not be performed by an 
individual who has previously examined 
the appellant.  

After reviewing the file, and if it is 
concluded that the appellant now suffers 
from joint pain, the examiner should 
designate which joints are affected by 
the complaints, and then the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
appellant's current joint pain is related 
to his military service or some incident 
therein.  It would be helpful if the 
examiner would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the claimed 
disabilities, such testing or examination 
is to be done before completion of the 
examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

5.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2008); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant should 
be provided a supplemental statement of the case.  The 
supplemental statement of the case must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


